      Case: 1:19-cv-07127 Document #: 1 Filed: 10/30/19 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

CHICAGO REGIONAL COUNCIL OF                            )
CARPENTERS PENSION FUND, CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )
WELFARE FUND, CHICAGO REGIONAL COUNCIL                 )
OF CARPENTERS SUPPLEMENTAL                             )
RETIREMENT FUND, and the CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )
APPRENTICE AND TRAINEE PROGRAM FUND,                   )
                                                       )      CIVIL ACTION
                                                       )
                                  Plaintiffs,          )      Case No.
                                                       )
                                                       )
      v.                                               )
                                                       )
CLIMATE ENGINEERED STRUCTURES LLC                      )
                                                       )
                                  Defendant.           )


                                  COMPLAINT


      Now come Plaintiffs, the Chicago Regional Council of Carpenters Pension Fund,

et al., by their attorney, Travis J. Ketterman of McGann Ketterman & Rioux,

complaining of the Defendant, Climate Engineered Structures LLC and allege as follows:


      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.


      2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, the Chicago Regional Council of

Carpenters Supplemental Retirement Fund and the Chicago Regional Council of

Carpenters Apprentice and Trainee Program ("Trust Funds") receive contributions from
numerous employers pursuant to Collective Bargaining Agreements between the
      Case: 1:19-cv-07127 Document #: 1 Filed: 10/30/19 Page 2 of 4 PageID #:1




employers and the Chicago Regional Council of Carpenters, ("Union"), and therefore,

are multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12

East Erie, Chicago, Illinois and venue is proper in the Northern District of Illinois.


       3.     Climate Engineered Structures LLC is an employer engaged in an industry

affecting commerce entered into a Collective Bargaining Agreement whose terms require

Defendant to pay fringe benefits to the Trust Funds.


       4.     The Collective Bargaining Agreement also binds Climate Engineered

Structures LLC to the provisions of the Agreement and Declarations of Trust that

created the Trust Funds ("Trust Agreements").


       5.     Climate Engineered Structures LLC is required to make contributions to

the Trust Funds for each hour worked by its carpenter employees at the rate and in the

manner specified in the Collective Bargaining Agreements and Trust Agreements. In

addition, the Defendant is required to make contributions to the Trust Funds measured

by the hours worked by subcontractors that are not signatory to a Collective Bargaining

Agreement with the Union.


       6.     Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, Climate Engineered Structures LLC is required to provide

access to the records necessary for the Trust Funds to determine whether there has been

compliance with the obligation to contribute to the Trust Funds.


       7.     Climate Engineered Structures LLC breached the provisions of the

Collective Bargaining Agreement by failing to submit $22,886.30 of contributions owed

to the Trust Funds for the period of January 2017 through September 2018 as set forth

in the auditor’s report.




                                             2
      Case: 1:19-cv-07127 Document #: 1 Filed: 10/30/19 Page 3 of 4 PageID #:1




       8.     Plaintiffs have been required to employ the undersigned attorneys to

compel the audit of the Defendant's books and records.


       9.     Climate Engineered Structures LLC is obligated to pay the attorney and

auditor fees and court costs incurred by the Plaintiffs pursuant to the Collective

Bargaining Agreements, the Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).


       10.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), Climate Engineered Structures LLC is obligated to pay any

fringe benefit contributions shown to be due upon completion of the audit, as well as

liquidated damages and interest.


       11.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:

       (a)    double interest; or

       (b)    interest plus liquidated damages.




                                           3
     Case: 1:19-cv-07127 Document #: 1 Filed: 10/30/19 Page 4 of 4 PageID #:1




WHEREFORE, Plaintiffs pray:
      A. That the Defendant Climate Engineered Structures LLC be ordered to
         pay all contributions shown to be due from the auditor’s report.
      B. That Defendant Climate Engineered Structures LLC be ordered to pay
         the attorney and auditor fees and costs incurred by the Plaintiffs.
      C. That Defendant Climate Engineered Structures LLC be ordered to pay
         liquidated damages and interest.



                                     Respectfully Submitted,

                                     CHICAGO REGIONAL COUNCIL PENSION
                                     FUND et al.

                                           s/Travis J. Ketterman
                                     By: ________________________
                                           TRAVIS J. KETTERMAN


McGann Ketterman & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601
(312) 251-9700
tketterman@mkrlaborlaw.com
October 28, 2019




                                        4
